Citation Nr: 0409215	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for osteomyelitis.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right wrist.

6.  Entitlement to service connection for arthritis of the 
right arm.

7.  Entitlement to service connection for a musculoskeletal 
disability affecting the head, neck, and shoulders.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for dementia.

10.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling.

11.  Entitlement to an increased evaluation for amputation of 
the right thumb, currently rated as 20 percent disabling.

12.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that increased the 
rating for residuals of zygomatic fracture from 20 to 
30 percent, denied an increased rating for paresthesia of the 
left side of the face, and denied service connection for 
musculoskeletal dysfunction of the shoulders, head, and neck 
claimed as secondary to the zygomatic fracture.  In December 
1998, the Board denied the claims for higher ratings and 
remanded the issue of entitlement to secondary service 
connection for musculoskeletal dysfunction of the shoulders, 
head, and neck.

In November 2001 the RO continued the denial of service 
connection for musculoskeletal dysfunction of the shoulders, 
head, and neck, denied a new application to reopen a claim 
for service connection for osteomyelitis, and denied new 
claims of service connection for arthritis of the shoulders, 
left knee, right wrist, and right arm, PTSD, and dementia.  
In that rating decision. The RO also increased the 
evaluations for service-connected generalized anxiety 
disorder from 10 to 30 percent, and denied an increased 
rating for an amputation of the right thumb and a total 
rating for compensation rating based on unemployability.  In 
March 2002 the RO increased the rating for amputation of the 
right thumb from 10 to 20 percent.  The veteran has appealed 
these determinations.

REMAND

In February 2002, the veteran reported that he was receiving 
benefits from the Social Security Administration (SSA).  The 
record does not contain a SSA decision or related records, 
and such would be relevant to the veteran's claims and should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

July 2002 correspondence from the veteran's representative 
constitutes a notice of disagreement with the November 2001 
RO's denial of service connection for missing teeth.  
38 C.F.R. §§ 20.201 and 20.300 (2003).  This issue has not 
been the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board may not address 
this issue until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 Vet. 
App. 93 (1997).

In the July 2002 correspondence, the representative also 
requested a higher rating for the service-connected residuals 
of zygomatic fracture .  This claim has not been adjudicated 
by the RO and is "inextricably intertwined" to the issue of 
entitlement to a total compensation rating based on 
unemployability, and these issues must be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the veteran in 
the development of a claim.  VA regulations implementing the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the record does not show that the veteran was notified of the 
evidence needed to substantiate each specific claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for missing teeth.  
They should be advised of the need to 
submit a VA Form 9, substantive appeal, 
to complete the appeal of this issue.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should advise the veteran of the evidence 
needed to substantiate each of his 
claims, including the claim for an 
increased evaluation for residuals of a 
zygomatic fracture.  This notice should 
advise him of the evidence that he needs 
to submit and of the evidence VA will 
attempt to obtain.

3.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
reported award of SSA benefits.  A copy 
of that agency's decision regarding the 
award of benefits should also be 
obtained.

4.  After the above development, the RO 
should adjudicate the claim for an 
increased evaluation for status post 
residuals of zygomatic fracture, and 
review the issues listed on the first 2 
pages of this remand.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


